IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


MARIO POLLOCK,                              : No. 22 MM 2016
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
HON. WALLANCE H. BATEMAN, JR.,              :
                                            :
                     Respondent             :


                                       ORDER



PER CURIAM

       AND NOW, this 6th day of April, 2016, the Application for Leave to File Original

Process is GRANTED, the Petition for Review in the Nature of a Complaint in

Mandamus is DENIED, and the Prothonotary is DIRECTED to strike the name of the

jurist from the caption.